


AMENDMENT TO EMPLOYMENT AGREEMENT
 
This amendment (“Amendment”) to the Amended and Restated Employment Agreement
dated as of May 6, 2009 (“Agreement”) by and between YOUNG INNOVATIONS, INC., a
Missouri corporation, (“Company”) and Alfred E. Brennan, of Algonquin, Illinois
(“Employee”) is entered into as of December 30, 2010.  Capitalized terms herein
have the meaning set forth in the Agreement.
 
The Employer and Employee intending to be legally bound, hereby agree to the
amend the Agreement as follows pursuant to an in accordance with Section 10(f)
of the Agreement:
 
The following language shall be added in Section 6(d) after the phrase “Any
additional benefits provided under this Section 6(d) shall be paid in
installments”:
 
“beginning on the first payroll date following the date that is 60 days
following the Employee’s termination date, which such first payment shall
include payments relating to such initial 60 day period; provided that the
release described above has been executed (and any applicable waiting periods
have expired or been waived).  Any additional benefits under this Section 6(d)
shall also be....”
 


 


 
******
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first above written.
 


 
EMPLOYER
YOUNG INNOVATIONS, INC.
 
By: /s/ Katherine Sprowls
 
Its: Corporate Secretary
 


 


 
EMPLOYEE
 
By: /s/ Alfred E. Brennan
 


 
